PER CURIAM.
The question presented on this appeal by plaintiff from an order of dismissal is whether a cause of action was stated. The initial complaint and two subsequent amended complaints were dismissed, on motion of defendant, on the ground that they failed to state facts upon which relief could be granted. The action was one for damages for alleged inducement of breach of con*49tract. Without attempting recitation of the allegations, we deem it sufficient to state that in our view the trial judge was eminently correct in dismissing the second amended complaint. No contract' was shown other than an employment of unfixed and indefinite duration. It was not alleged that defendant had knowledge of the contract, if one existed. The acts attributed to the defendant were not shown to have proximately caused the loss or injury complained of. Accordingly the order appealed from is affirmed.
Affirmed.